Citation Nr: 0022664	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected scoliosis of the dorsal spine and secondary 
spondylolysis with spondylolisthesis of the lumbosacral 
region, to include the propriety of separate dorsal and 
lumbar ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By way of history, in October 1992, the RO increased the 
evaluation assigned to the veteran's scoliosis of the dorsal 
spine and secondary spondylolysis with spondylolisthesis of 
the lumbosacral region from 10 percent to 20 percent, 
effective May 18, 1992.  The RO has also established service 
connection and assigned a separate 10 percent evaluation for 
degenerative disc disease of the cervical spine, effective 
March 22, 1993.  The RO, in notifying the veteran of the 
above, cited his argument that the overall rating for spinal 
conditions be raised to 30 or 40 percent and that separate 
evaluations be assigned to different spinal segments.  The RO 
then stated that "[w]e believe that this rating decision is 
essentially a full grant of your appeal and we will not take 
any further action regarding this condition unless you tell 
us that you are still dissatisfied."  The date of that 
notification was June 23, 2000.  

With respect to the RO's grant of service connection and 
assignment of an initial rating for cervical spine 
disability, the April 2000 rating decision represented a full 
grant of the benefit sought, i.e. service connection.  The 
veteran has one year from the date of notification, see 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999), to 
express disagreement with the "down-stream" issue of the 
effective date or the disability evaluation assigned to the 
RO's grant of service connection.  Such matters are not now 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

With respect to the veteran's lumbar/dorsal disability, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal... ."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran's 
representative, in a statement dated in July 2000, cites the 
veteran's lack of response to the RO's notice that the 
decision in question satisfied his appeal.  

Regulations provide that a notice of disagreement may be 
withdrawn before a timely substantive appeal is filed, or 
that a substantive appeal may be withdrawn in writing at any 
time before the Board renders a decision.  
38 C.F.R. § 20.204(a), (b) (1999).  However, the regulation 
specifies that where, as in this case, an appellant 
personally files a substantive appeal, a representative may 
not withdraw that appeal absent the express written consent 
of the appellant, and that the RO not in any case withdraw a 
notice of disagreement or a substantive appeal on the 
veteran's behalf.  38 C.F.R. § 20.204(c) (1999).

As there is no written withdrawal from the veteran evident in 
this case, the attempts of the RO and the veteran's 
representative to withdraw the rating matter from appeal are 
without force and the matter of entitlement to an evaluation 
in excess of 30 percent for service-connected scoliosis of 
the dorsal spine and secondary spondylolysis with 
spondylolisthesis of the lumbosacral region, to include the 
propriety of separate dorsal and lumbar ratings, remains on 
appeal before the Board at this time.

In a decision dated in October 1994, the RO denied service 
connection for anemia, claimed as secondary to medication 
used pertinent to the veteran's service-connected spinal 
disability; the veteran perfected an appeal with respect to 
that matter; such is discussed herein below.  The issue of 
entitlement to an evaluation in excess of 30 percent for 
service-connected scoliosis of the dorsal spine and secondary 
spondylolysis with spondylolisthesis of the lumbosacral 
region, to include the propriety of separate dorsal and 
lumbar ratings, is discussed in the remand portion of this 
decision.

Certain of the veteran's contentions could be read as a claim 
that he developed anemia as the result of VA treatment, and 
as such, these statements could constitute a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).  That claim has not been adjudicated and 
is referred to the RO for appropriate action.


FINDING OF FACT

Anemia is not causally related to the veteran's period of 
service, and was not caused or aggravated by his service-
connected spinal disability or medications taken therefor.


CONCLUSION OF LAW

Anemia was not incurred in or aggravated by service, or 
proximately caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted 
for disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Factual Background

Service records are negative for notation of anemia.

The veteran is service connected for scoliosis of the dorsal 
spine with secondary spondylolysis with spondylolisthesis of 
the lumbosacral region, and also service connected for 
degenerative disc disease of the cervical spine.

Records dated in the 1970s and 1980s note treatment for back 
complaints, and the use of Parafon Forte for back pain.  
Those records are negative for notation of anemia.  

In May 1991, the veteran advised VA that his back problems 
had worsened and he was taking medications to include 
Naproxen on a daily basis.  VA records dated in 1991 and 1992 
show treatment for back problems with Bufferin, Advil and 
Naproxen.  Such records do not include note of anemia.  

In November 1992, the veteran advised VA of "harmful effects 
the medication is having on my body because of my G6PD 
(GLUCOSE-6-PHOSPHATE DEHYDROGENASE) condition."  The veteran 
added "I became tired and I was advise (sic) that the 
medication destroyed my red blood cells...."  

The claims file contains a copy of a medical referral form 
dated in December 1992.  Such reflects that Dr. G. performed 
an occupational health screening for the veteran as a federal 
employee but that such process was not for the purpose of 
definitive diagnosis.  The significant general health 
concerns listed at that time were hearing loss, hematuria and 
drug-induced anemia/G6PD deficiency.  

In a statement received in January 1993, the veteran reported 
continued use of Naproxen.  Accompanying that statement was a 
copy of a brochure about G6PD.  The treatise contained the 
information that certain kinds of medicine, to include 
aspirin, might cause anemia in persons with G6PD deficiency.  
The treatise further reported that G6PD was inherited, and 
that it was wise for people with G6PD to avoid medicines 
containing aspirin or phenacetin such as Bufferin, Anacin, 
Excedrin, Darvon compound, "APC" tablets, Empirin and 
Coricidin, and to also avoid antimalarials, sulfonamides, 
nitrofurans, dimercaprol, Negram, methylene blue, thiazide 
diuretics, phenothiazines, chloramphenicol and Orinase.  

In a VA Form 9 dated in February 1993, the veteran stated 
that due to his G6PD condition, his physician had advised him 
that pain medication prescribed by VA had caused anemia and 
that he should not take pain medications.  

In March 1993, the veteran presented for a VA examination.  
He complained of extremity pains and reported treatment with 
physical therapy and nonsteroidals.  No mention was made of 
anemia or effects from medications.

The record contains a March 1993 prescription for Naproxen 
and a June 1993 prescription for Robaxin.

In a statement dated in October 1993, the Chief of VA's 
Administrative Medicine Section noted that neither Naproxen 
or Robaxin were known to cause anemia through a G6PD 
deficiency mechanism.  Naproxen was stated to be a "NSAID" 
(non-steroidal anti-inflammatory drug) with the potential to 
cause anemia secondary to gastro-intestinal bleeding and that 
such anemia was generally mild and nondisabling in nature, 
and on occasion more severe.

With the VA Form 9 received in December 1995, the veteran 
submitted an uninterpreted report of hematologic testing 
conducted in October 1994.  Such report contains no notation 
of anemia.  

VA records dated in 1997, show use of Naproxen and 
Chlorzoxazone, Ativan, and Tylenol.  An accompanying 
information sheet pertinent to G6PD lists drugs such as 
Naproxen as anti-inflammatory drugs that could precipitate 
the hemolysis of the blood cells.  Clinical records are 
negative for notation of anemia.

In January 1999, the veteran sought treatment at the Key West 
Outpatient Clinic for severe pain and muscle spasm in the 
left posterior shoulder and neck, as well as intermittent 
sharp pain in the buttocks.  He was prescribed Flexeril and 
Tylenol 3.  Accompanying clinical records are negative for 
notation of anemia. 

Following the Board's December 1998 remand, the RO obtained 
an opinion as to whether a relationship existed between 
anemia and the veteran's service-connected spinal 
disabilities, or medication required for the treatment of 
those disabilities.  That opinion is dated in May 1999.  The 
examiner noted the history of G6PD deficiency, stated to be a 
congenital disease.  The veteran reported several episodes of 
having had a bad reaction in the form of nausea, vomiting and 
urticaria after taking penicillin, Naproxen and possibly 
Thorazine.  He also reported becoming nauseated after taking 
Flexeril and Tylenol with Codeine.

The veteran provided a history of severe scoliosis since 
birth.  He also reported that two of his sisters had anemia, 
stated to probably be due to iron deficiency.  he examiner 
concluded that the veteran did not currently appear to have 
clinically significant hemolysis or chronic or persistent 
hemolysis.  The examiner acknowledged that in cases of G6PD 
deficiency, episodic transient hemolysis could be triggered 
with surgery, infection, and, "less commonly, some 
medications.  These include anti malarials, sulfonamides, 
other antibacterials (nitrofurantoin, nitrofurazone, 
chloramphenicol, para-aminosalicylic acid and nalidixic 
acid), [some analgesics] (acetanilid, acetylsalicylic acid, 
phenacetin) and dapsone as well as other miscellaneous."

The examiner noted that the veteran's diagnosis of G6PD 
deficiency was made more than a decade after his service had 
ended and that the "veteran's own descriptions of symptoms 
or presently available medical records have not shown any 
clue for having even one episode of hemolytic anemia, acute 
or chronic."  The examiner noted that even if such occurred, 
"it is not possible to say that it was causally related to 
his antinflammatory (sic) or pain medications."  The 
examiner concluded that the veteran's "[h]istory of 
scoliosis since childhood and the natural history of G6PD 
deficiency can tell his hematological problem has not been 
related to his back pain or any other bone deformity or 
manifested because of his service."  

In an addendum dated later in May 1999, that examiner noted 
review of medical records pertinent to the veteran and stated 
that the final diagnosis was chronic mild anemia.  The 
examiner set out that there was no documentation in the 
medical records that the veteran had been diagnosed with 
G6PD, noting that such is a hereditary disorder usually 
causing transient hemolysis.  The examiner stated that the 
current examination and the degree of anemia shown by the 
veteran did not indicate that he had hemolytic anemia.  The 
examiner concluded that the current diagnosis of chronic mild 
anemia had no causal relationship to the medication the 
veteran was taking for his service-connected spinal disorder.

Analysis

Well-grounded Claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
veteran has presented evidence that the claim is well 
grounded.  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary condition 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998); see also Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by a service-connected condition was insufficient to 
well ground a claim).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

The Court has noted that medical treatises can be used to 
well ground a claim when coupled with competent medical 
opinion.  Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998).  In this case, the record 
includes a medical referral form with the impression of drug-
induced anemia/G6PD deficiency.  The veteran, who is service-
connected for spinal disability, has a history of taking 
medications to include those identified in journal and 
treatise evidence as possibly resulting in anemia in persons 
with G6PD deficiency.  One treatise specifically names 
Naproxen, a drug prescribed for the veteran's service-
connected spinal problems, as among the drugs that may cause 
blood problems in G6PD persons.  Based on the above, the 
Board finds the veteran's claim to be well grounded.

Since the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. §  5107, VA has a duty to assist him in 
developing that claim.  Such duty was fulfilled by obtaining 
a VA examination opinion as to whether a relationship exists 
between the veteran's anemia and service or service-connected 
disability.

The Board recognizes the veteran's report of having been told 
of a relationship between prescribed medications and his 
anemia by Dr. G.  That physician evaluated the veteran on one 
occasion in connection with occupational screening.  The 
referral report is of record and contains no opinion as to 
final diagnosis or definite etiology of G6PD 
deficiency/anemia.  The Court, in Sutton v. Brown, 9 Vet. 
App. 553 (1996) has held that VA has a duty to notify the 
veteran to obtain an identified etiology opinion in writing 
even where medical records from that physician are of record.  
In this case, the Board advised the veteran to obtain such an 
opinion in its prior remand, and also provided him with an 
opportunity to report any such opinion evidence, so that the 
RO could seek to obtain it.  However, the veteran did not 
submit the reported opinion and did not provide information 
as to how the RO could obtain the opinion.

Adjudication on the Merits

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the competent evidence of 
record is against service connection for anemia.  First, 
service records are completely negative for diagnosis of 
anemia.  See 38 C.F.R. § 3.303(a), (b).  The veteran does not 
claim that anemia was directly incurred in service.  Rather, 
he argues that anemia is related to the medications 
prescribed for his service-connected spinal disorders.

The evidence in favor of the veteran's claim includes medical 
evidence that his back problems have been treated with 
multiple medications, as documented in the claims file.

However, the Board emphasizes that the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge and thus his own opinions on medical 
diagnoses or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran, through his 
representative has specifically taken issue with the claimed 
lack of consideration for his reports of continuity of 
symptomatology and history of problems coincident with 
medication usage.  However, the fact remains that the 
question of etiologic cause for G6PD deficiency/anemia 
requires medical expertise that the veteran does not have.  
Similarly, his assertion of being informed of anemia related 
to medications taken for his back disability "...filtered as 
it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); and see Kirwin v. Brown, 8 
Vet. App. 148 (1995).  Thus, his assertions are of no 
probative weight.

Other evidence in support of the veteran's claim includes the 
1992 medical referral form identifying "drug-induced" G6PD 
deficiency, and the treatise evidence noted above.

The remainder of the medical evidence weighs against the 
veteran's claim.  The results of hematologic testing, are all 
negative for diagnosis of G6PD deficiency or anemia.  
Moreover, Dr. G. evaluated the veteran only in connection 
with occupational screening and without access to medical or 
other pertinent history.  The form completed by Dr. G. 
specifically cautions that the assessment made is not a 
definitive diagnosis but only something warranting referral.  
The referral form does not identify any specific drug thought 
to have induced anemia.

The claims file in fact contains no medical opinion relating 
diagnosed anemia to the veteran's period of service or to 
service-connected disability (by reason of specific 
medications prescribed therefor).  Although treatise 
information has herein above been cited as sufficient to well 
ground the claim, such information alone is not sufficient to 
grant service connection.  

The claims file contains two opinions speaking directly to 
the claimed relationship between anemia and medications 
prescribed for service-connected disability.  First, in 
October 1993, VA's Administrative Medicine Section Chief 
stated that neither Naproxen nor Robaxin, drugs used by the 
veteran, were known to cause anemia through a G6PD deficiency 
mechanism.  The Chief acknowledged that Naproxen had the 
potential to cause anemia, but that such was secondary to 
gastro-intestinal bleeding.  There is no competent medical 
evidence of record showing the veteran to have or to have had 
gastro-intestinal bleeding.

Also of record is the May 1999 opinion obtained in response 
to the Board's December 1998 remand.  The examiner noted the 
veteran's reported symptom history as well as his diagnosed 
spinal disabilities and medications prescribed therefor.  The 
examiner further acknowledged the possible connection between 
some medication use and anemia in G6PD deficient persons.  
However, the examiner appears to question whether in fact the 
veteran has G6PD and in any case concluded that based on the 
time frame of diagnosis of G6PD deficiency, the veteran's own 
history of symptoms, and the lack of medical evidence of 
hemolytic anemia, that the veteran's hematological problem 
was not related to back pain or other bone deformity or 
manifested because of service.  That examiner went further 
and clearly stated that the diagnosis supported by the 
record, chronic mild anemia, had no causal relationship to 
the medication the veteran was taking for his service-
connected spinal disorder.  The record contains no competent, 
more probative medical opinion in refutation of the above.  

These latter medical opinions are more probative than the 
equivocal statement from Dr. G., and the non-specific 
treatise evidence.  The latter opinions were the product of a 
review of the entire claims folder, and considered the 
specifics of the veteran's case, as opposed to hypothetical 
possibilities.  The record reflects that no medical 
professional who has examined the record has found a 
relationship between medication taken for the service-
connected back disability and the claimed anemia.


The May 1999 examination was by a hematologic specialist who 
presented an opinion based on consideration of the treatise 
evidence suggesting a possible relationship in tandem with 
the medical evidence pertinent to the veteran's case and the 
veteran's longitudinal history.  That opinion is thus more 
probative than an opinion offered by a physician who saw the 
veteran on one occasion for an occupational check-up and who 
clearly identified that no definite diagnosis was represented 
by the referral stemming from such health screening.  No 
other evidence probative of the veteran's claim has been 
identified.  Accordingly, the Board is satisfied that all 
relevant and available facts have been properly developed, 
and no further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

In conclusion, the most competent and probative evidence of 
records shows that anemia is not causally related to the 
veteran's period of service and not related by cause or 
aggravation to his service-connected spinal disability or 
medications taken therefor.  Anemia was not incurred in 
service or caused or aggravated as a result of service-
connected disability.  38 C.F.R. §§ 3.303, 3.310(a).  
Accordingly, the claim is denied.



ORDER

Service connection for anemia is denied.



REMAND

The veteran is currently assigned a 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5293, for scoliosis 
of the dorsal spine and secondary spondylolysis with 
spondylolisthesis of the lumbosacral region.  See 
38 C.F.R. § 4.27 (1999).  

Thirty-eight C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome and does not provide for 
assignment of a 30 percent evaluation.  The RO indicated that 
the award of a 30 percent evaluation was based on a finding 
of severe limitation of motion of the lumbar spine.  However, 
the provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5292 
provide for a 40 percent evaluation for severe limitation of 
lumbar spine motion, and a 20 percent evaluation based on 
moderate limitation.  Diagnostic Code 5292 does not provide 
for assignment of a 30 percent evaluation.  Nor do other 
diagnostic codes pertinent to the lumbar or dorsal spine 
provide for assignment of a 30 percent evaluation.  Thus, the 
basis for the assigned 30 percent evaluation is unclear.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  However, any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board also 
notes that if a different rating code(s) is/are determined 
more appropriate, care must be taken to avoid prejudicing the 
veteran by what might be viewed as a reduction.  See, e.g., 
Sanders v. West, 13 Vet. App. 491 (2000).

Furthermore, the RO does not appear to have considered the 
veteran's entitlement to a rating in excess of 30 percent, 
specifically under Diagnostic Code 5293, the specified 
diagnostic code shown in rating actions.  That code provides 
for evaluations of 40 and 60 percent.  The Board also 
recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  VA's Office of the General 
Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  See VAOPGCPREC 36-
97 (1997).  

Finally, although pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities, see 38 
C.F.R. § 4.14 (1999), it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case VA's Schedule for Rating Disabilities 
provides for separate diagnostic codes pertinent to motion 
limitation of the lumbar and dorsal spines.  It is unclear 
whether the RO has considered the propriety of separate 
ratings under such or other applicable codes.  See 38 C.F.R. 
Part 4 (1999). 

Therefore, to avoid prejudice to the veteran, the case is 
returned to the RO for consideration of the proper evaluation 
of the veteran's dorsal and lumbar spine disabilities 
consistent with the above.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Accordingly, this case is returned to the RO for the 
following:

1.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If he 
provides release of additionally relevant 
records, the RO should take steps to 
associate such with the claims file.

2.  The RO should review the file to 
include the May 1999 VA examination 
report and determine whether additional 
examination or other development is 
needed and conduct such accordingly.  If 
examination is deemed necessary, the 
veteran should be properly notified of 
such and fully advised of the 
consequences of any failure to report for 
the scheduled examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and adjudicate the propriety of 
the rating currently assigned to his 
thoracic/lumbar disabilities with 
consideration of all potentially 
applicable diagnostic criteria, see 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and consistent with 38 C.F.R. § 4.14 and 
VAOPGCPREC 36-97.  The RO should clearly 
state the diagnostic code(s) used for 
rating the veteran's disabilities and 
discuss the reasons and bases for rating 
determination.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

